


EXECUTIVE EMPLOYMENT AGREEMENT
DATE:    October 4, 2013 (the “Effective Date”)
PARTIES:


Rainmaker Systems, Inc.
900 E. Hamilton Ave.
Campbell, CA 95086
Attention: Chair of the Compensation Committee
of the Board of Directors
Telephone: (408) 626-3800
(the “Company”)


and


Bradford Peppard
(“Executive”)


RECITALS:
A.The Company desires to employ Executive in the role set forth herein below and
Executive desires to be employed by the Company.
AGREEMENT:
In consideration of the foregoing recitals (which are incorporated herein), and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
1.Employment; Duties. The Company shall employ Executive, and Executive accepts
such employment, under the terms and conditions set forth in this Agreement.
Executive’s duties shall be consistent with those of a Chief Financial Officer,
as defined from time to time by the Chief Executive Officer of the Company.
Executive’s employment with the Company shall commence on October 4, 2013.
2.Full-Time Best Efforts.
a.Time and Effort. Executive shall devote Executive’s full professional time and
attention to the performance of Executive’s obligations under this Agreement,
and shall at all times faithfully, industriously and to the best of Executive’s
ability, experience and talent perform all of Executive’s obligations hereunder.
So long as this Agreement is in effect, Executive shall not be employed or
engaged by any other person or entity other than the Company unless otherwise
authorized in writing by the Board of Directors.

LEGAL27977079.2

--------------------------------------------------------------------------------




b.Performance Standards; Underperformance. No later than 180 days after the
Effective Date, the Chief Executive Officer of the Company shall establish
performance expectations and standards, which shall (i) be reasonably acceptable
to Executive, (ii) may change from time to time as the needs of the Company
change, and (iii) shall serve as a basis to evaluate Executive’s performance
from time to time. Within six months following the establishment of performance
expectations and standards, and at least annually thereafter, the Chief
Executive Officer and the Executive shall meet in order for the Chief Executive
Officer to provide a formal evaluation of Executive’s performance.
“Underperformance” shall mean Executive’s failure to meet some or all of the
then-current performance expectations and standards, and can be the basis for a
change in job description, salary and benefits, or termination of Executive’s
employment under this Agreement if such Underperformance is not cured within 60
days’ following the date on which notice of the elements of such
Underperformance has been given to Executive by the Company.
3.Term. Executive shall be an at-will employee who may resign or be terminated
at any time, with or without Cause (as defined below). Nothing in this Agreement
shall give Executive the right to continued employment. Executive’s at-will
status can be altered only by a written document signed by the Compensation
Committee of the Board of Directors (the “Compensation Committee”).
4.Compensation and Benefits. The Company shall pay compensation to Executive
consisting of an annual base salary, any applicable discretionary bonuses and
other benefits as described in this Agreement. In addition to the financial
compensation and benefits set forth below, Executive shall be reimbursed in
accordance with subsection (d) below for any approved business-related expenses
and shall receive vacation, sick leave and other time off as is customary and
usual for executives of Executive’s status in the Company.
a.    Base Salary; Unpaid Wages. Executive’s annual base salary as of the
Effective Date is Two Hundred Fifty Thousand and 00/100 dollars ($250,000.00).
Executive’s base salary shall be reviewed annually in conjunction with
Executive’s annual performance review and may be adjusted as appropriate in
light of Executive’s performance. Executive’s annual base salary shall be paid
in accordance with the standard payroll practices of the Company.
b.    Benefits. Executive shall be entitled to participate in such life
insurance, disability, medical, dental, stock options, stock grants, retirement
plans and other programs as may be made generally available from time to time by
the Company for the benefit of executives of Executive’s level or its employees
generally (the “Benefits”). Executive understands and acknowledges that some
Benefits will not apply to non-U.S. residents/employees.
c.    Discretionary Bonuses. Executive and the Company desire to create a
performance-based bonus compensation arrangement. The Company agrees that
Executive shall be eligible for a quarterly and/or annual bonus (the “Bonus”) as
determined in accordance with the formula established annually by the Board of
Directors. Executive may be eligible to receive an aggregate Bonus for the
remainder of 2013 of up to 100% of base salary (pro-rated for the remainder of
2013) and for 2014 of up to 100% of base salary (the “Target Bonus Amount”) in
accordance with such formula. The Target Bonus Amount will be established
annually by the Board of Directors. It is the intent of the Company and
Executive to use this performance-based bonus compensation

2
LEGAL27977079.2

--------------------------------------------------------------------------------




arrangement to tie a portion of Executive’s total compensation to the financial
performance of the Company. The Bonus formula and Target Bonus Amount will be
established by the Board of Directors each year by January 31, and may be
adjusted from time to time during the year.
d.    Expense Reimbursement. The Company shall reimburse Executive for all
reasonable and necessary out-of-pocket expenses properly incurred in the
performance of this Agreement and in accordance with the Company’s applicable
policies, but only to the extent that Executive submits to the Company a
detailed itemized account of such expenses. Reimbursement for such expenses
shall occur promptly after their approval and receipt by the Company of such
documentary evidence of such expenses as the Company may reasonably require.
5.Restricted Stock Grant. Subject to the approval of the Compensation Committee,
Executive shall be granted 500,000 restricted shares of common stock of the
Company pursuant to the Company’s 2003 Stock Incentive Plan or as otherwise
determined by the Compensation Committee. Such restricted shares shall vest 1/16
quarterly over four years upon Executive’s completion of each 3-month period of
service over the 4-year period measured from the grant date. In the event of any
Change of Control occurring within 90 days after the grant date of such
restricted shares, then (x) fifty percent (50%) of such restricted shares shall,
to the extent not already vested, vest on an accelerated basis immediately prior
to the effectiveness of such Change of Control, and (y) unless otherwise
determined by the Compensation Committee, the remainder of such restricted
shares then remaining unvested shall terminate and cease to be outstanding
and/or shall be forfeited by Executive upon the consummation of the Change of
Control. In the event of any Change of Control occurring more than 90 days after
the grant date of such restricted shares, then one hundred percent (100%) of
such restricted shares shall, to the extent not already vested, vest on an
accelerated basis immediately prior to the effectiveness of such Change of
Control.
6.Documents and Materials. Except in the performance of Executive’s duties in
the ordinary course of business for which Executive is employed by the Company,
Executive shall not make or cause to be made any copies or other reproductions
or recordings or any abstracts or summaries of any reports, studies, memoranda,
correspondence, manuals, records, plans or other written, printed, computerized
or otherwise recorded materials of any kind belonging to or in the possession of
the Company or any of its Affiliates (defined below). Nor shall the Executive
distribute or disclose such materials to third parties except as necessary to
perform his or her duties for the Company and as expressly authorized by the
Company. Immediately upon the termination of Executive’s employment with the
Company or at any time upon the request of the Company, Executive shall
surrender all such material to the Company and execute a document acknowledging
that Executive has complied with the provisions of this Agreement.
7.Trade Secrets and Other Confidential Information. Executive shall not at any
time, whether during or after the term of this Agreement, use for Executive’s
own benefit or purposes or for the benefit or purposes of any other person or
entity, or disclose (except in the performance of Executive’s duties in the
ordinary course of business for which Executive is employed by the Company) in
any manner to any person or entity, any trade secrets, information, data,
know-how or knowledge (including that relating to service techniques, purchasing
and sales organization and methods, client lists, market development and
expansion plans, personnel training and development

3
LEGAL27977079.2

--------------------------------------------------------------------------------




programs and client and supplier relationships) or any other Discoveries
(defined below) belonging to or relating to the affairs of the Company or any of
its Affiliates or to the clients of the Company or any of its Affiliates.
8.Customers and Vendors. Executive acknowledges that the lists of the Company’s
and its Affiliates’ customers and vendors as they may exist from time to time
constitute a valuable and unique asset of the Company, and Executive shall not,
during or after the term of Executive’s employment, disclose such lists or any
part thereof to any person or entity for any reason whatsoever, nor shall
Executive use such customer or vendor lists for Executive’s own benefit or
purposes or for the benefit or purposes of any business with whom Executive may
become associated.
9.[Intentionally omitted].
10.Skills; Inventions. The Company acknowledges that Executive possesses
valuable professional skills, knowledge and know-how (collectively, his
“Skills”). Company acknowledges that Executive brings his Skills to his
employment with Company, that Executive will continue to develop and enhance his
Skills during his employment with Company, and that Executive shall own and is
entitled to continue use of his Skills (including those developed or enhanced
during his employment with Company in performance of his Executive duties or
personal projects) in pursuit of his career and livelihood upon termination of
his employment with Company. Subject to the foregoing, to the extent permitted
by Section 2870 of the California Labor Code, a copy of which is attached hereto
as Exhibit “A,” Executive hereby agrees that all inventions, materials and other
works which he invents or otherwise develops using the Company’s trade secrets
or resulting from work he performs for the benefit of the Company shall be the
sole property of the Company (and constitute work-made-for-hire) and, to the
extent not owned by Company by operation of law, Executive hereby irrevocably
assigns all rights, title and interest in and to all such inventions, materials
and other works to the Company (together with all intellectual property rights
related thereto).
11.Non-Competition/Non-solicitation.
a.    Corporate Relationship. Executive acknowledges (i) that Executive’s
employment as a member of the Company’s executive management team creates a
relationship of confidence and trust between Executive and the Company with
respect to confidential and proprietary information applicable to the business
of the Company, its Affiliates and its clients, and (ii) the highly competitive
nature of the business of the Company. Accordingly, the Company and Executive
agree that the restrictions contained in this Section are reasonable and
necessary for the protection of the immediate interests of the Company and that
any violation of these restrictions would cause substantial injury to the
Company.
b.    Competitive Business Defined. The term “Competitive Business” means any
business which is similar to or competitive with the business of the Company or
its Affiliates with respect to which Executive has had direct responsibility and
which is located in the same regions or markets as the business of the Company
or its Affiliates.

4
LEGAL27977079.2

--------------------------------------------------------------------------------




c.    Existing Client Defined. The term “Existing Client” means a client for
whom the Company or any of its Affiliates is performing services or marketing
products as of the date of the termination of Executive’s employment with the
Company or for whom the Company or any of its Affiliates performed services or
marketed products within the two-year period immediately preceding the
termination of Executive’s employment with the Company.
d.    Employment Restrictions. During Executive’s employment with the Company,
Executive shall not:
i.own, manage, operate, control, have any financial interest in, or lend
Executive’s name to any person or entity engaged in, a Competitive Business or
assist others in the ownership, management, operation or control of any
Competitive Business;
ii.solicit directly or indirectly on behalf of any Competitive Business, the
business of any Existing Client; or
iii.solicit or encourage any employees or independent contractors who are
engaged full-time by the Company or any of its Affiliates or temporary employees
of the Company or any of its Affiliates to leave the Company or to work for
anyone in competition with the Company.
e.    Post-Employment Restrictions. Following Executive’s employment with the
Company, Executive shall not:
i.    solicit, entice or in any way divert any Existing Client, candidate or
supplier of the Company to do business with any business or entity in
competition with the Company where to do so involves the use or disclosure of
Company trade secrets or other confidential information,
ii.    for a period of one year after termination, solicit or encourage any
employees or independent contractors who are engaged full-time by the Company or
any of its Affiliates or temporary employees of the Company or any of its
Affiliates to leave the Company or to work for anyone in competition with the
Company.
f.    Remedies. The parties acknowledge that the damages sustained by the
Company or its Affiliates as a result of a breach of the agreements contained
herein will subject the Company or its Affiliates to immediate, irreparable harm
and damage, the amount of which, although substantial, cannot be reasonably
ascertained, and that recovery of damages at law will not be an adequate remedy.
Therefore, the Company and its Affiliates, in addition to any other remedies
they may have under this Agreement or at law, shall be entitled to injunctive
and other equitable relief to prevent or curtail any breach of any provision of
this Agreement. If an action is instituted to enforce this Agreement or any of
the terms and conditions hereof, including suit for preliminary injunction, the
prevailing party shall be entitled to costs and reasonable attorneys’ fees.
12.Disability. Unless otherwise required by law, the Company may terminate this
Agreement and the employment relationship upon notice to Executive if Executive
is physically or

5
LEGAL27977079.2

--------------------------------------------------------------------------------




mentally incapacitated so as to render Executive unable to perform, with
reasonable accommodations, Executive’s duties under this Agreement for a period
of 90 out of any 180 days. If a question arises as to the incapacity of
Executive, then the Company shall promptly employ one physician who is a member
of the American Medical Association and who is reasonably acceptable to
Executive to examine Executive and determine if Executive’s physical or mental
condition is such as to render Executive unable to perform Executive’s duties
under this Agreement. The decision of the physician shall be certified in
writing to the Company, shall be sent by the Company to Executive or Executive’s
representative and shall be conclusive for purposes of this Agreement. Any
compensation payments payable to Executive hereunder shall be reduced by the
amount of any disability payments Executive receives as a result of disability
policies on which the Company has paid the premiums. The Company shall not have
obligations to pay severance or provide other benefits if Executive’s employment
ends because of Disability.
13.Death During Employment. This Agreement shall terminate upon Executive’s
death, and the Company shall pay to Executive’s surviving spouse, or if none, to
the executors and administrators of Executive’s estates, all amounts due to
Executive as of the date of death. The Company shall not have obligations to pay
severance or provide other benefits.
14.Termination for Other Than Disability or Death.
a.    By the Company. The Company may terminate Executive’s employment under
this Agreement as follows:
i.    Immediately without Cause, or
ii.    immediately upon the showing of Cause. For purposes of this Agreement,
“Cause” will mean: (a) commission of any felony or crime involving dishonesty;
(b) participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) persistent unsatisfactory performance of
job duties after written notice from the Board and a reasonable opportunity to
cure (if deemed curable), including Underperformance; (e) intentional damage to
any property of the Company; (f) misconduct, or other violation of Company
policy that causes harm; (g) breach of any written agreement with the Company,
including this Agreement; (h) conduct by Executive which in the good faith and
reasonable determination of the Board demonstrates gross unfitness to serve,
including any act or acts of dishonesty; and (i) Executive is convicted of, or
enters a plea of nolo contendere with respect to, any offense that, if committed
in the State of California, would have constituted a felony under the laws of
the State of California or the United States.
b.    By Executive. Executive may terminate Executive’s employment under this
Agreement upon 30 days’ notice to the Company. In the Company’s discretion, the
Company may pay Executive one month base salary in lieu of 30 days’ notice. An
Executive’s termination shall be deemed for “Good Reason” if such termination
(A) is the result of: (i) a change materially adverse to Executive in the nature
or scope of Executive’s position, status, responsibilities or duties with the
Company as they existed as of the Effective Date (other than for uncured
Underperformance), (ii) a material reduction by the Company in Executive’s base
salary as in effect on the Effective Date or as the same may be increased from
time to time or a material reduction of the Target Bonus

6
LEGAL27977079.2

--------------------------------------------------------------------------------




Amount in any one year, other than pursuant to an across the board reduction of
an equal or greater percentage affecting all of the Company’s executive officers
or due to uncured Underperformance; (iii) a change, exceeding a thirty-five mile
radius, in Executive’s principal work location established on the Effective
Date, except for required travel on the Company’s business to an extent
substantially consistent with business travel obligations of the other officers
of the Company; (iv) failure of the Company to pay Executive amounts required to
be paid under this Agreement if not cured within ten business days after notice
of such failure is given to the Company by Executive; or (v) a material breach
by the Company of any other material provision of this Agreement that has not
been cured by the Company within 30 days after notice of such breach is given to
the Company by Executive, or (B) is within 90 days following a Change of Control
as defined in Section 14(g) that results in the circumstances described in any
of the preceding clauses (A)(i) through (A)(v).
c.    Termination Obligations. Upon termination of Executive’s employment with
the Company, the Company shall have no further obligation to Executive except as
provided under this Agreement; provided, however, that termination of
Executive’s employment shall not affect Executive’s right to receive any
compensation or applicable bonuses that have accrued but have not been paid
through the date of termination. Executive shall return to the Company any and
all equipment including but not limited to electronic equipment, keys, credit
cards, and the like, owned by the Company and used by Executive.
d.    Severance. Provided Executive has been employed by the Company for at
least six (6) months following the Effective Date, upon the termination of
Executive’s employment with the Company under this Section, the Company shall
pay to Executive a severance benefit equal to that portion of Executive’s then
current base salary as follows: (i) if termination is by the Company without
Cause the severance shall be six months base salary; (ii) if the termination is
by the Company for Cause, Executive shall receive no severance benefit of any
kind; (iii) if the termination is by Executive for Good Reason, the severance
shall be six months base salary; and (iv) if the termination is by Executive
without Good Reason, Executive shall receive no severance benefit of any kind.
In addition, in the event any severance payment is due pursuant to the
foregoing, as partial consideration for payment of such severance amounts,
Executive shall execute at the time of such termination and as a condition of
receipt of the severance amounts, a Release Agreement in form and substance
satisfactory to the Company, including a general release pursuant to California
Civil Code section 1542. Executive will not be entitled to any severance
benefits if he does not execute a Release Agreement. Payments due to Executive
under this Section shall be paid in cash or by check on the same dates on which
Executive would otherwise have received payments of Executive’s annual base
salary hereunder if employment had continued.
e.    Payments upon Termination. Regardless of the reason for the termination of
Executive’s employment, the Company shall pay to Executive all salary and
expenses due to Executive through the effective date of termination less any
amounts owed to the Company by Executive; provided that any applicable severance
payments shall be paid in accordance with the standard payroll practices of the
Company over the period utilized to determine the applicable severance payment.

7
LEGAL27977079.2

--------------------------------------------------------------------------------




f.    Taxes. The Company shall be entitled to withhold taxes from payments it
makes pursuant to this Agreement as it reasonably determines to be required by
applicable law. Executive shall be solely responsible for all taxes imposed on
Executive by reason of the receipt of any amount of compensation or benefits
payable to Executive hereunder. The Company shall not have any obligation to
pay, mitigate, or protect Executive from any such tax liabilities; provided,
however, that if the Company reasonably determines that Executive’s receipt of
payments or benefits pursuant to this Agreement would cause Executive to incur
liability for additional tax under Section 409A of the Internal Revenue Code,
then the Company shall suspend such payments or benefits until the end of the
six-month period following termination of Executive’s employment (the “409A
Suspension Period”). As soon as reasonably practical after the end of the 409A
Suspension Period, the Company will make a lump sum payment to Executive, in
cash, in an amount equal to any payments and benefits that the Company does not
make during the 409A Suspension Period. Thereafter, Executive will receive any
remaining payments and benefits due pursuant to this Agreement in accordance
with the applicable terms of this Agreement (as if there had not been any
suspension beforehand).
g.    Change of Control Defined. For purposes of this Agreement, “Change of
Control” means:
i.    When any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
ii.    Any merger, consolidation or transfer of securities of the Company with
or into another corporation, other than a merger, consolidation or transfer of
securities in which the holders of more than 50% of the shares of capital stock
of the Company outstanding immediately prior to such transaction continue to
hold (either by the voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction; or
iii.    The sale, transfer, or disposal by other means of all or substantially
all of the Company’s assets (or consummation of any transaction having similar
effect).
15.Rights of Indemnity. Executive shall be entitled to the same rights of
indemnification as provided to all other executives, officers and directors of
the Company pursuant to applicable law and the Company’s governing documents.
16.Arbitration. This paragraph is governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. and evidences a transaction involving commerce. This
Agreement applies to any dispute arising out of or related to Executive’s
employment with or termination of employment with the Company or one of its
affiliates, subsidiaries, successors or parent companies, any present or former
employee, officer, director, manager and/or supervisor, benefit plan
administrator, sponsor, and/or fiduciary in their capacity as benefit plan
administrators and as individuals, and any agent of the

8
LEGAL27977079.2

--------------------------------------------------------------------------------




Company. Nothing contained in this paragraph shall be construed to prevent or
excuse Executive from utilizing the Company’s existing internal procedures for
resolution of complaints, and this Agreement is not intended to be a substitute
for the utilization of such procedures.
a.    Except as it otherwise provides, this paragraph is intended to apply to
the resolution of any controversy or claim arising out of or related to this
Agreement, including without limitation disputes arising out of or relating to
interpretation or application of this Agreement, and disputes that would
otherwise be resolved in a court of law (as applicable, a “Dispute”). This
paragraph requires all such disputes to be resolved only by neutral arbitrators
as described below through final and binding arbitration and not by way of court
or jury trial. Certain claims may be brought before an administrative agency but
only to the extent applicable law permits access to such an agency
notwithstanding the existence of an agreement to arbitrate.
b.    Except as otherwise required under applicable law, Executive and the
Company expressly intend and agree that class action and representative action
procedures shall not be asserted, nor will they apply, in any arbitration
pursuant to this Agreement; and each of Executive and the Company shall only
submit their own, individual claims in arbitration and will not seek to
represent the interests of any other person.
c.    The arbitration will proceed pursuant to the then-effective JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness and limited
discovery shall be permitted, a current version of which may be found at
http://www.jamsadr.com/employment-minimum-standards/. Arbitration shall be held
at the location chosen by the party that has not initiated the arbitration,
which location shall be limited to California (as applicable, the “Arbitration
Location”). Upon notification by a party of such party’s intention to arbitrate
a Dispute (the “Notice Date”), each party shall select one arbitrator, and the
two arbitrators so chosen shall select one arbitrator. Each of the arbitrators
chosen shall be impartial and independent of the parties. If a party fails to
select an arbitrator within twenty days after delivery of the Notice Date, or if
the arbitrators chosen fail to select a third arbitrator within twenty days
after being chosen, then any party may in writing request the judge of the
United States District Court closest to the Arbitration Location senior in term
of service to appoint the arbitrator or arbitrators. The arbitration shall be
conducted in accordance with the then-effective JAMS’ Employment Arbitration
Rules and Procedures to the extent such rules do not conflict with the terms
hereof.
d.    A demand for arbitration must be in writing and delivered pursuant to the
Notice paragraph in this Agreement. The arbitrators shall resolve all disputes
regarding the timelines or propriety of the demand for arbitration.
e.    Each party will pay the fees for his, her or its own attorneys, subject to
any remedies to which that party may later be entitled under applicable law.
However, in all cases where required by law, the Company will pay the
arbitrators’ and arbitration fees. If under applicable law the Company is not
required to pay all of the arbitrators’ and/or arbitration fees, such fee(s)
will be apportioned between the parties by the arbitrators in accordance with
said applicable law.
f.    The decision of a majority of the arbitrators shall be reduced to writing,
state the essential findings of fact and conclusions of law, and shall be
binding on the parties. The

9
LEGAL27977079.2

--------------------------------------------------------------------------------




arbitrators may award any party any remedy to which that party is entitled under
applicable law, but such remedies shall be limited to those that would be
available to a party in a court of law for the claims presented to and decided
by the arbitrators. This award is subject to limited judicial review under 9
U.S.C. § 10. The charges and expenses of the arbitrators shall be allocated as
determined by the arbitrators unless required otherwise by applicable law.
g.    Notwithstanding any other provision herein, Executive and the Company may
obtain any provisional remedy including, without limitation, injunctive or
similar relief, from any court of competent jurisdiction as may be necessary to
protect their respective rights and interests pending arbitration, particularly
if necessary, to avoid irreparable harm. For example, the Company shall, in
addition to any other rights or remedy which it may have, be entitled to seek
equitable and/or injunctive relief as may be available from any court of
competent jurisdiction to restrain Executive from violating any of his/her
confidentiality obligations to the Company.
17.Survival. The covenants contained in this Agreement shall survive any
termination of Executive’s employment with the Company and any termination of
this Agreement. The existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of the
covenants contained in this Agreement.
18.Severability. If the scope of any restriction contained in this Agreement is
too broad to permit enforcement of such restriction to its fullest extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
Executive and the Company hereby consent and agree that the scope of such
restriction may be judicially modified in any proceeding brought to enforce such
restriction. To the extent any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted from this Agreement and the
remainder of this Agreement shall remain in full force and effect.
19.Notice. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered by personal delivery, air
courier, or if mailed by registered or certified first-class mail, return
receipt requested, to the residence of Executive as it appears in the corporate
records for notice to Executive, or to the principal office of the Company for
notice to the Company. All notices delivered in accordance with this Section
shall be deemed to have been received and shall be deemed effective if delivered
in person or by air courier, upon actual receipt by the intended recipient, or
if mailed, upon the date of delivery or refusal to accept delivery as shown by
the return receipt therefore.
20.Affiliate; Construction and Interpretation. An “Affiliate” means any person
or entity that directly or indirectly controls, is controlled by, or is under
common control with another. Control shall mean beneficial ownership of more
than fifty percent (50%) of the outstanding voting securities or other ownership
interests. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“include,” “includes,” “including” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; (d) the word “or”
is not exclusive; and (e) reference to any document (including this Agreement)

10
LEGAL27977079.2

--------------------------------------------------------------------------------




and to any law, rule, or regulation means such document, law, rule or regulation
as amended from time to time.
21.No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, and shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
22.Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.
23.Assignment. The rights and obligations of the Company under this Agreement
shall, without the prior written consent of Executive, inure to the benefit of
and be binding upon the successors and assigns of the Company. This is a
personal service contract and may not be assigned by Executive except that
rights of Executive to receive severance or benefits under Sections 12, 13, or
14 shall be assignable through a testamentary disposition or by the laws of
descent and distribution or the laws of guardianship, in the case of death or
disability.
24.Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the internal laws of the State of California. By
execution of this Agreement, each party submits to in personam jurisdiction of
the courts of the State of California.
25.Headings. The headings of sections in this Agreement are solely for
convenience of reference and shall not control the meaning or interpretation of
any provision of this Agreement.
26.Counterparts and Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one agreement. Any counterpart may be
delivered by any party by facsimile or email transmission of signature pages to
the other parties at the addresses set forth herein, and delivery shall be
effective and complete upon completion of such transmission; manually signed
copies of signature pages shall nonetheless be delivered promptly after any such
facsimile or email delivery.
27.Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior and
simultaneous agreements, communications and understandings with respect to such
subject matter, whether oral or written.
28.Recoupment. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid or
payable to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, order or stock exchange listing requirement, will be
subject to such adjustments and recoupment (the "Recoupment Rights") as may be
required to be made pursuant to law, government regulation, order, stock
exchange listing requirement (or any policy of the Company adopted pursuant to
any such law, government regulation, order or stock exchange listing
requirement). The parties acknowledge it is their intention

11
LEGAL27977079.2

--------------------------------------------------------------------------------




that the foregoing Recoupment Rights conform in all respects to the provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd Frank Act”) and requires recovery of all “incentive-based” compensation,
pursuant to the provisions of the Dodd Frank Act and any and all rules and
regulations promulgated thereunder from time to time in effect. Accordingly, the
terms and provisions of this Agreement shall be deemed automatically amended
from time to time to assure compliance with the Dodd Frank Act and such rules
and regulation as hereafter may be adopted and in effect. In the event the
Company is entitled to, and seeks, recoupment under this Section 28, the
Executive shall promptly reimburse the portion of such bonus or other
compensation which the Company is entitled to recoup hereunder. In the event the
Executive fails to make prompt reimbursement of any such bonus or other
compensation which the Company is entitled to recoup and as to which the Company
seeks recoupment hereunder, the Executive acknowledges and agrees that, the
Company shall have the right to, in addition to its other rights and remedies,
(i) deduct the amount to be reimbursed hereunder from the compensation or other
payments due to the Executive from the Company or (ii) to take any other
appropriate action to recoup such payments.
This Agreement is executed and delivered on the day and year first above
written.
Executive
Rainmaker Systems, Inc.


    
Bradford Peppard
    
Finnegan Faldi, Chairman of the Compensation Committee of the Board of Directors
 
 
   
 
Date
   
 
Date


12
LEGAL27977079.2

--------------------------------------------------------------------------------




Exhibit “A”


California Labor Code 2870


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably     anticipated research or
development of the employer; or

(1)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


 



13
LEGAL27977079.2